DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           LUCIA GALOFRE,
                              Appellant,

                                     v.

                       BANK OF AMERICA N.A.,
                             Appellee.

                               No. 4D17-1469

                           [September 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No. CACE
09020493.

  Lucia Galofre, pro se.

  Allison Morat, Law Offices of Pearson Bitman LLP, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.


                           *          *          *

  Not final until disposition of timely filed motion for rehearing.